Gif oili/m pay; dismissed; probationary employee. — Plaintiff, a veteran, sues to recover back pay from the time of his allegedly wrongful removal during his probationary period from his position as substitute mail carrier with the Post Office. This case comes before the court on defendant’s motion for summary judgment, plaintiff’s motion for summary judgment and plaintiff’s motion for oral argument in Los An-geles, or in lieu thereof, further written argument. Upon consideration thereof, together with the opposition thereto and the briefs of the parties, without oral argument, the court concludes that the decision of the Board of Appeals and Review of the Civil Service Commission was not arbitrary or capricious and was supported by substantial evidence. On February 4, 1972, by order, the court denied plaintiff’s motions, granted defendant’s motion and dismissed the petition.